JONES, J.,
dissenting:
In suit No. 151707, Section “C”, First City Court, plaintiff herein, John B.'Richardson, vainly sought to set aside seizure of his property by filing various exceptions to rule for maintenance of seizure, among which are the following two:
(1) “That the said John B. Richardson .has never been made a party defendant in this suit, having never been served with citation in accordance with law.”
(2) “That the defendant in said cause is Joseph B. Richardson and not the said John B. Richardson, and that the citation in said cause, (as will appear by the return of the Constable of . the First City Court), was addressed to the said Joseph B. Richardson and the return of the Constable shows service thereof was made upon him.”
In the present proceeding, John B. Richardson is attempting to set aside a judgment overruling those exceptions by again attacking the citation. In other words he is now attempting to litigate substantially the same issue by filing additional attacks on the citation. Having taken one grin in an exception and lost, he wishes to *366change and take another by a suit to annul.
Non constat he may return in ■ a few months with still another attack on the same citation and thus the proverbial “law’s delay” will be indefiniately prolonged.
In Harvin vs. Blackman et al., 121 La. 431, 46 So. 525, the Supreme Court said:
“A valid judgment for the plaintiff definitely and finally negatives every defense that might and should have been raised against the action in any subsequent proceeding between the parties, whatever the cause of action.”
See also:
William E. Sewell vs. John H. Scott, 35 La. Ann. 553.
Mrs. M. L. McNeely vs. Jas. H. Hyde, M. Ryan and J. T. Hickman et al., warrantors, 46 La. 1083, 15 So. 167.
Finley, Dicks & Co. vs. Whitney-Central Nat’l Bank, 12 Ct. of App. (Par. of Orleans) Reports, 335.
In the case of W. A. Shaffer vs. J. A. Scuddy, 14 La. Ann. 575, it is held that in a petitory action, the defendant is bound to plead all the titles under which he claims to be owner, and a final judgment rendered in favor of the plaintiff may be pleaded as res judicata against any title which the defendant was possessed of at the time, but omitted to plead, and in its reasoning to this conclusion, the Court said:
“If one of the parties neglects or does not wish to introduce a part of his evidence when it is known to him, the issue can not, after a final decision, be again opened to enable him to do so. If this were possible, litigation would be uselessly continued. If a party has four titles, he could institute in succession four different suits, instead of having the issue of ownership terminated in one suit.” Citing Williams vs. Close, 12 La. Ann. 878.
This same doctrine is followed in the following cases:
William H. Howcott vs. Geo. S. Petit, 106 La. 530, 31 So. 61.
Lindquist vs. Land & Lumber Co., 112 La. 1030, 36 So. 843.
This doctrine has also been very recently followed by this Court in the case of Norman vs. Woods, decided on January 2, 1928, and reported in 8 La. App. 184, and has been even more recently followed by the Supreme Court in Succession of Whitner, 165 La. 769, 116 So. 180, in which the Court held:
“A final judgment of the Court having jurisdiction over the parties on the subject matter puts an end, not only to every plea or defense made, but to every plea or defense which either of the parties might have successfully made.”
Practically all of the cases on the subject matter are accumulated and cited in this decision.
Richardson has had his day in court and in the Interest of justice the exception of res judicata should be maintained.